Joseph C. Stehlin v. Commissioner.Stehlin v. CommissionerDocket No. 36436.United States Tax Court1954 Tax Ct. Memo LEXIS 283; 13 T.C.M. (CCH) 194; T.C.M. (RIA) 54070; March 8, 1954*283  Chas. A. Morehead, Esq., and H. P. Forrest, Esq., Lawyers Building, 228 N.E. 2nd Avenue, Miami, Fla., for the petitioner. Rollin H. Transue, Esq., for the respondent.  LEMIRE Memorandum Opinion LEMIRE, Judge: This proceeding involves income tax deficiencies determined against the petitioner for the years 1945, 1946, and 1947, in the respective amounts of $3,168.34, $15,501.78, and $15,391.53. The respondent determined that petitioner's sister, Elizabeth Sulzberger, was not a bona fide partner with petitioner and taxed all of the income from the business to the petitioner for the years in question. For the taxable years 1946 and 1947 respondent disallowed, in part, the amounts claimed by the petitioner as deductions for travel and entertainment expenses. The petitioner assigns as error the aforesaid determinations. The petitioner is an individual residing at Miami Beach, Florida. His returns for the taxable years involved were filed with the collector of internal revenue for the district of Florida. At the trial of this proceeding the petitioner conceded the correctness of the amounts which the respondent disallowed as deductions representing entertainment and*284  travel expenses claimed for the taxable years 1946 and 1947. On brief, the respondent concedes that the petitioner and his sister, Elizabeth Sulzberger, were bona fide partners in the taxable years 1945, 1946, and 1947, and that he erred in taxing all of the partnership income for such years to the petitioner. Effect will be given to the concessions of the respective parties. Therefore, Decision will be entered under Rule 50.